George, J.
1. Niceties in pleading are not required in a justice’s court. G. S. & F. Ry. Co. v. Barfield, 1 Ga. App. 203 (58 S. E. 236). Accordingly,' a liberal construction has been given section 4715 of the Civil Code (1910). If the defendant in a justice’s court is informed of the nature of the plaintiff’s demand against him, the requirement of the code-section is met. Hendrix v. Elliott, 2 Ga. App. 301 (2) (58 S. E. 495).
2. The cause of action attached to the summons in this case was a substantial compliance with the requirements of section 4715, supra, and was not subject to general demurrer on the ground that the cause of action stated was founded upon an oral agreement to answer for the debt of another, and therefore was not enforceable, under the statute of frauds. The defense of the statute of frauds can not be raised by demurrer unless the petition affirmatively shows that the contract is oral. Marks & Powell v. Talmadge’s Sons & Co., 8 Ga. App. 557 (2) (69 S. E. 1131).
3. The justice before whom the case was tried erred in dismissing the plaintiff’s petition on demurrer, and the judge of the superior court likewise erred in overruling the plaintiff’s petition for certiorari.

Judgment reversed.


Wade, O. J., and Luke, J., concur.